614 P.2d 540 (1980)
Randy ANDERSON, Appellant,
v.
The STATE of Nevada, Respondent.
No. 11025.
Supreme Court of Nevada.
July 29, 1980.
Morgan D. Harris, Public Defender and E. David Stoehling, Deputy Public Defender, Clark County, Las Vegas, for appellant.
Richard H. Bryan, Atty. Gen., Carson City, Robert J. Miller, Dist. Atty., and Ira H. Hecht, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
MANOUKIAN, Justice:
Appellant was convicted of robbery with use of a deadly weapon. See NRS 200.380, 193.165. The sole contention on appeal is that the evidence was insufficient to support the weapons enhancement.
At trial appellant admitted using a blank gun in the commission of the robbery. In Allen v. State, 96 Nev. 334, 609 P.2d 321 (1980), we held that use of an inoperable firearm in the commission of a crime would support the enhanced penalty. In so deciding, we stated: "A firearm is dangerous, not only because it can inflict deadly harm, but because its use may provoke a deadly reaction from the victim or from bystanders." Id. at 336, 609 P.2d at 322. We perceive no substantial distinction between the inoperable firearm in Allen and the blank gun used in the instant case.
Affirmed.
MOWBRAY, THOMPSON and BATJER, JJ., concur.
GUNDERSON, Justice, dissenting:
Any dicta in Allen v. State, 96 Nev. 334, 609 P.2d 321 (1980) notwithstanding, I respectfully submit that the term "deadly weapon" should be applied only to objects having that essential nature. In Allen v. State, a robber's pistol misfired when he attempted to shoot his victim. This court decided not to burden enhancement cases with debate over whether something clearly a "weapon," and clearly "deadly" in its essential nature, is actually operable or inoperable at the moment of the crime. I submit that such a holding does not support the view that an object which is neither a weapon nor deadly, such as a cap pistol or a rubber knife, should be deemed a "deadly weapon" in law.